Citation Nr: 1435088	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  07-30 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for radicular pain, right lower extremity, to include as secondary to a service-connected lower back disability. 

2.  Entitlement to service connection for degenerative disc disease (DDD), cervical spine. 

3.  Entitlement to service connection for pathology to the left upper extremity, to include peripheral neuropathy, to include as secondary to cervical spine DDD. 

4.  Entitlement to service connection for pathology to the right upper extremity, to include peripheral neuropathy, to include as secondary to cervical spine DDD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a county service officer


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to February 1996, including service in the Southwest Asia Theater of Operations from September 1990 to April 1991.  Commendations and awards include a Southwest Asia Service Medal with two Bronze Service Stars and a Saudi/Kuwait Liberation Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision, which denied entitlement to a total disability based on individual unemployability (TDIU); and on appeal from an August 2007 rating decision, which denied, in pertinent part, service connection for bilateral lower extremity radiculopathy; DDD, cervical spine; and bilateral upper extremity peripheral neuropathy.  The August 2007 decision also found that there was no new and material evidence to reopen a previously denied claim of entitlement to service connection for fibromyalgia.  These decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2009, the Veteran, and a county service officer, who appeared with a representative from The American Legion, testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Nashville, Tennessee.  The transcript of that hearing is of record. 

In September 2009, the Board reopened the claim of entitlement to service connection for fibromyalgia on the basis that new and material evidence had been received, and remanded the issues of entitlement to service connection for radicular pain, left lower extremity; radicular pain, right lower extremity; both to include as secondary to a service-connected lower back disability; DDD, cervical spine; peripheral neuropathy, left upper extremity; peripheral neuropathy, right upper extremity; fibromyalgia; and entitlement to a TDIU, for additional development.  

Subsequent to the development directed by the Board in its September 2009 remand, by an October 2010 rating decision of the Remand and Rating Development Team at the RO in Huntington, West Virginia, service connection was granted for radiculopathy, left lower extremity, to include as secondary to a service-connected back disability, and fibromyalgia.  Also, by a July 2011 rating decision of the Appeals Management Center (AMC), a TDIU was granted.  Thus, the October 2010 and July 2011 actions represent full grants of the benefits sought as to the Veteran's claims of entitlement to service connection for radiculopathy, left lower extremity, to include as secondary to a service-connected back disability; fibromyalgia; and a TDIU, and the Board will confine its consideration to the issues set forth on the decision title page.

In May 2012, the remaining issues on appeal were remanded for further development, to include obtaining VA treatment records, dated from March 2010 to present; private treatment records from his chiropractor; as well as VA examination and opinions.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records dated through January 2013, which were considered by the Agency of Original Jurisdiction (AOJ) in the January 2013 supplemental statement of the case, and the Veteran's representative's September 2013 Appellant's Brief.  The remainder of the documents contained in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The appeal is once again REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of these matters, a remand is once again necessary before the Veteran's claims can be adjudicated.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes, the Veteran is competent to report continuous neck pain and numbness and tingling in his extremities.  See Jandreau v. Nicholson, 492 F 3d. 1372, 1377 (Fed. Cir. 2007).  The Veteran reported during the May 2009 Board hearing that he experiences tingling and numbness in both arms.  He also reported that his right leg gives out on him quite often, and when he is driving, he sometimes has problems with breaking, which then requires him to use his left leg in order to stop his vehicle.  See page 4 Board Hearing transcript.

The Veteran seeks service connection for radicular pain, right lower extremity, to include as secondary to a service-connected lower back disability; DDD, cervical spine; peripheral neuropathy, left upper extremity; and peripheral neuropathy, right upper extremity.  The Veteran asserts that he injured his cervical spine during active service, in the same motor vehicle accident in the Persian Gulf wherein he injured his lumbar spine, which has been service connected.  While service connection is not yet in effect for DDD, cervical spine, the Veteran asserts that his peripheral neuropathy of the bilateral upper extremities is related to such DDD, cervical spine.

When VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Relevant to the cervical spine disability, on VA compensation examination in February 2010, the examiner noted the Veteran's in-service motor vehicle accident.  He noted that the Veteran was placed on a backboard, provided a cervical collar, and that he reported severe neck pain since that time.  Subsequent to review of the claims file and physical examination, the examiner opined that the Veteran's cervical spine disability was less likely as not caused by or the result of the in-service motor vehicle accident.  He reasoned that the Veteran's service treatment records dated at the time of the accident indicate that he complained of low back pain and there were no cervical tenderness or symptoms noted.  He reasoned that a 1995 X-ray examination revealed normal results.  

The Board noted in the May 2012 remand that the February 2010 examiner did not appear to have considered the Veteran's lay statements in giving the rationale for his opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).  The Board noted that there were service treatment records indicating that the Veteran complained of neck pain during service.  The Veteran, during the course of the appeal, had asserted that his neck pain began during service, at the time of the motor vehicle accident, and had persisted since.  The Board observed that without comment upon such lay statements, the opinion rendered in February 2010 was inadequate and the Board sought an adequate medical opinion, with rationale, specifically considering the Veteran's lay statements.  

The May 2012 Board remand ordered that the Veteran undergo a VA examination to determine whether it was at least as likely as not such disability was incurred in service; otherwise related to service; or caused or aggravated by a service-connected disability.  In forming the opinion, the VA examiner was to consider the Veteran's statements regarding the in-service injury and his statements of continuous symptoms of neck pain after service.

On January 2013 VA disability benefits questionnaire (DBQ), the examiner found that the cervical spine disability was less likely than not a result of the in-service motor vehicle accident.  He reasoned that the treatment records at the time of the accident showed lower back pain, no cervical tenderness or symptoms, and that the 1995 X-ray was normal.  He noted that the Veteran later had a MRI of his cervical spine in 2007 that showed degenerative changes.  He indicated that it was less likely that the degenerative changes to the cervical spine were due to the in-service motor vehicle accident.  The examiner further found that it was less likely than not that any service connected disability caused or aggravates the cervical spine disability.  The Board finds that the examiner did not provide rationale as to why the Veteran's cervical spine disability was not caused or aggravated by his service-connected disabilities; and is thus conclusory.  The Board also notes that this opinion regarding whether or not the cervical spine disability is due to the motor vehicle accident is essentially the same opinion with reasoning as the February 2010 examiner.  Indeed this examiner does not appear to have considered the Veteran's lay statements in giving the rationale.  As noted in the May 2012 remand, without comment upon such lay statements, this opinion also is inadequate.  See Barr, supra.

Relevant to the left upper extremity, the January 2013 VA examiner determined that left arm pathology, i.e., peripheral neuropathy was not currently shown.  The Board notes, however, in an August 2007 VA electromyography (EMG) left ulnar neuropathy is documented.  Therefore, the Board finds that indeed, current left arm disability was shown during the appeals period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the current disability requirement of service connection is satisfied.  As current disability is shown, a medical opinion addressing the etiology of the Veteran's left ulnar neuropathy is necessary.  Additionally, as the cervical spine disability is remanded, the board finds that the left ulnar neuropathy is inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Relevant to the Veteran's right upper and lower extremities.  In the May 2012 remand, the Board noted that it did not appear as if the right extremities had been tested using EMG or nerve conduction studies (NCS).  Indeed August 2007 EMG and NCS were taken of the left extremities in conjunction with a June 2007 VA examination that addressed the Veteran's peripheral nerves.  During the June 2007 examination, the examiner found that the Veteran presented with diffuse peripheral nerve paresthesias that did not follow specific dermatomal or peripheral nerve pattern.  It is unclear why testing was not done on the right extremities.  The Board found in the May 2012 remand that it was unclear the precise nature of any neurological impairment of the right extremities, and the relationship to service, to include any service-related cervical spine disability.

The Board directed the AOJ to evaluate the right lower extremity in order to determine all pertinent diagnoses related to the neurological impairment.  In stating that the Veteran did not have any radiculopathy, the examiner failed to address the Veteran's reported symptoms and then state why they did not result in a neurological diagnosis (i.e., radiculopathy).  Thus, the examiner's opinion must be supplemented to include such a discussion.

The Board notes that the January 2013 examination did address the right upper extremity, and the examiner did note that there was no current right upper extremity pathology.  The Board notes, however, that the Veteran has complained of numbness and tingling in his right arm, and the examiner did not address why those symptoms did not result in a neurological disorder, especially in light of the fact that no EMG/NCS testing has been done.  As the case is being remanded, the right upper extremity should be tested with EMG or NCS, or the examiner should specifically state why the facts of this case would not warrant such testing in order to rule out any neurological impairment.

Accordingly, the case is once again REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate provider.  The entire claims record (i.e., the paper claims file and any medical records contained on Virtual VA and/or VBMS), to include a copy of this REMAND, should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's cervical spine disability was incurred in service, or is otherwise related to service, specifically to include his October 1990 motor vehicle accident, or any other incident of service.  

(a)  If the examiner finds that a cervical spine disability is not related to service, the examiner should state whether a service-connected disability or the combination of any service-connected disabilities, including mechanical low back pain, fibromyalgia, right ankle stress fracture, left ankle stress fracture, radiculopathy of the left lower extremity, and/or sesamoid bone fracture of the left foot caused a cervical spine disability.

(b)  If a service connected disability or combination of service-connected disabilities do not cause a cervical spine disability, state whether a service-connected disability or the combination of service-connected disability aggravates (increases the severity of such disability beyond the natural progression of the disease-permanently worsens the cervical spine disability).  If so, please state the baseline level of severity, as well as the disability which is due to aggravation.

In rendering an opinion, the examiner must consider and address the Veteran's statements regarding in-service injury in which his neck pain began during active service in the Persian Gulf, and his statements of continuous symptoms of neck pain after service.  All opinions expressed should be accompanied by supporting rationale.

(c)  The examiner must examine the right lower extremity and provide all pertinent diagnoses, to include any neurological impairment.  All indicated tests, such as EMG/NCS should be conducted.  After full evaluation and testing, if no diagnosis is rendered, the examiner must specifically comment upon the opinion in the June 2007 VA examination that the Veteran presented with diffuse peripheral nerve paresthesias that did not follow specific dermatomal or peripheral nerve pattern.  The examiner should also address the Veteran's statements concerning symptoms associated with the right lower extremity and then state whether such symptoms are due to a specific disorder, including one of neurologic origin.  If it is determined that objective testing such as an EMG/NCS is not needed, the examiner should state why and such explanation should include a discussion of the Veteran's right lower extremity symptoms.

If right lower extremity pathology is found, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability characterized by radicular pain, right lower extremity, or any other neurological impairment found is proximately due to, or the result of, his service-connected back disability or any other service-connected disability.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not (i.e. at least a 50-50 probability) that the disability characterized by radicular pain, right lower extremity, has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected back disability, or any other service-connected disability/disabilities.  The examiner should be informed of the Veteran's service-connected disabilities which are to date include: mechanical low back pain, fibromyalgia, right ankle stress fracture, left ankle stress fracture, radiculopathy of the left lower extremity, and sesamoid bone fracture of the left foot.

If aggravation is found, the examiner should identify the baseline level of disability prior to aggravation and identify that aspect of the disability which is due to aggravation.

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The rationale should also include a discussion of the Veteran's claimed symptoms, as well as the reported history articulated by the Veteran concerning the claimed conditions.  The examiner should fully articulate a sound reasoning for all conclusions made.

(d)  Relevant to the right upper extremity, the examiner must provide all pertinent diagnoses related to such diagnosis, including any neurological diagnosis.  All indicated tests, such as EMG/NCS should be conducted.  After full evaluation and testing, if no diagnosis is rendered, the examiner must specifically comment upon the opinion in the June 2007 VA examination that the Veteran presented with diffuse peripheral nerve paresthesias that did not follow specific dermatomal or peripheral nerve pattern.  If an EMG and/or NCS are not necessary, the examiner should provide a reason why and should include in that reason a discussion of the Veteran's symptoms and objective findings.

The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran currently has a right upper extremity disability, including peripheral neuropathy or any other neurological disorder of the right upper extremity which was incurred in service, or is otherwise related to service, specifically to include an in-service June 1991 stabbing incident wherein he was stabbed in the back of the right shoulder.

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

(e)  Relevant to the left upper extremity, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a left upper extremity disability, including left ulnar neuropathy which was incurred in service, or is otherwise related to service.  In addressing this question, the examiner should address the June 2007 report which relates that the Veteran has a diffuse peripheral nerve paresthesias and an August 2007 EMG study showing left ulnar neuropathy.  The examiner should state whether the diagnosed conditions in June and August 2007 is at least as likely as not incurred in service or are related to service.

A complete rationale should be provided for the opinion given.  The opinion should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

(f)  If the examiner determines that the Veteran's cervical spine disability was incurred in service, or is otherwise related to service, the examiner must also opine as to whether it is at least as likely as not (at least a 50 percent probability) that any disability (including neurologic) of the right and/or left upper extremity, including left ulnar neuropathy is proximately due to, caused by, or the result of, his service related cervical spine disability or any other service-connected disability/disabilities.   The examiner should be informed of the Veteran's service-connected disabilities which are to date include: mechanical low back pain, fibromyalgia, right ankle stress fracture, left ankle stress fracture, radiculopathy of the left lower extremity, and sesamoid bone fracture of the left foot.

(g)  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not (at least a 50 percent probability) that any right and/or left upper extremity disability, including peripheral neuropathy, or any other neurological disorder, i.e. left ulnar neuropathy, found has been aggravated (made permanently worse beyond the natural progression of the disease) by a service related cervical spine disability or any other service-connected disability/disabilities.  The examiner should be informed of the Veteran's service-connected disabilities which are to date include: mechanical low back pain, fibromyalgia, right ankle stress fracture, left ankle stress fracture, radiculopathy of the left lower extremity, and sesamoid bone fracture of the left foot.

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should also address the Veteran's symptoms, as well as the history surrounding the problems he has had concerning that extremity.  The examiner should fully articulate a sound reasoning for all conclusions made.

2.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



